Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-22-00455-CV

                                         William FISHBACK,
                                               Appellant

                                                    v.

                                     James Patrick WALKER Sr.,
                                               Appellee

                      From the 406th Judicial District Court, Webb County, Texas
                                 Trial Court No. 2022CVK000319D4
                               Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: September 7, 2022

DISMISSED FOR WANT OF JURISDICTION

           On July 18, 2022, the trial court found that Appellant William Fishback had violated thirty-

three provisions of a protective order, and it held him in contempt for each count. The trial court

ordered Appellant confined in the Webb County Jail for a period of 180 days.

           On July 26, 2022, Appellant filed a second amended notice of appeal which identifies five

points Appellant seeks to appeal, numbered as 2.a through 2.e. In paragraph 2.b, Appellant seeks

to appeal from the trial court’s July 18, 2022 contempt order. In paragraph 2.c, Appellant seeks to

appeal from the Final Protective Order signed on May 19, 2022.
                                                                                       04-22-00455-CV


       On August 11, 2022, we ordered Appellant to show cause in writing by August 26, 2022,

why this appeal should not be dismissed for want of jurisdiction. See Collins, 802 S.W.2d at 705.

We advised Appellant that he must show how this court has appellate jurisdiction for the matters

listed in each of the notice of appeal paragraphs numbered 2.a through 2.e. We noted that the

clerk’s record filed on August 8, 2022, does not contain some of the documents and orders referred

to in paragraphs 2.a through 2.e. See TEX. R. APP. P. 34.5(a) (noting that in a civil case, “the record

must include copies of . . . all pleadings on which the trial was held [and] the court’s judgment or

other order that is being appealed” (emphasis added)).

       On August 12, 2022, the Webb County District Clerk filed a supplemental clerk’s record,

but Appellant did not file a written response showing how this court has jurisdiction in this appeal.

       Relevant here, “the validity of a [criminal] contempt judgment can be attacked ‘only by

way of habeas corpus.’” Collins v. Kegans, 802 S.W.2d 702, 705 (Tex. Crim. App. 1991) (quoting

Deramus v. Thornton, 333 S.W.2d 824, 827 (Tex. 1960)); accord Gonzalez v. State, 187 S.W.3d

166, 170 (Tex. App.—Waco 2006, no pet.). Appellant has failed to show how we have appellate

jurisdiction over the contempt order. See TEX. R. APP. P. 42.3(a), (c); Collins, 802 S.W.2d at 705.

       Further, assuming the May 19, 2022 Final Protective Order was an appealable order,

Appellant’s July 25, 2022 notice of appeal was untimely, and it failed to invoke this court’s

appellate jurisdiction. See TEX. R. APP. P. 26.1, 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617

(Tex. 1997) (“[O]nce the period for granting a motion for extension of time under Rule [26.3] has

passed, a party can no longer invoke the appellate court’s jurisdiction.”).

       We dismiss this appeal for want of jurisdiction.


                                                   PER CURIAM




                                                 -2-